DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 7, and 13 are objected to because of the following informalities: Claim 1 recites “a plurality of air passageway” in lines 15-16. This should read “a plurality of air passageways.” Claim 2 recites “a arched portion” in line 4. This should read “an arched portion.” Claim 7 recites “a plurality of air passageway” in lines 6-7. This should read “a plurality of air passageways.” Claim 13 recites “a plurality of air passageway” in lines 13-14. This should read “a plurality of air passageways.” Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “an air passageway” in line 4 and “an air passageway” in line 10. It is unclear if these are meant to refer to the same or different air passageways. For the purposes of this examination, this will be read as referring to a single air passageway.
Further regarding claim 1, the claim recites “a first vertical portion” and later refers to “a vertical portion” in lines 6 and 8, respectively. It is unclear if these are the same vertical portion. For the purposes of this examination, “the vertical portion” will be read as referring to the previously cited “first vertical portion” in claim 1.
Claims 2-6 are rejected as indefinite due to dependency upon rejected claim 1.
Further regarding claim 2, the claim recites “a vertical portion.” There is antecedent basis for “a first vertical portion” in claim 1, making it unclear if the vertical portion of claim 2 is the same or different from this first vertical portion. Should this be “a second vertical portion?” For the purposes of this examination, the claimed “vertical portion” of claim 2 will be read as being distinct from the first vertical portion recited in claim 1.
Further regarding claim 2, the claim recites “extending from a first end of the vertical portion to a horizontal section coupled to a first second end of the arched portion on an opposing side of the vacuum shroud attachment; and a horizontal section extending from the second end of the arched section.” This is confusingly worded and unclear. What is “a first second end? There are two recitations of “a horizontal section.” For the purposes of this examination, this claim will be read as best can be interpreted by examiner and is explained in the rejection below. 
Claim 7 recites the limitations “the base,” "the air intake openings" and “the air exit openings” in lines 5, 7, and 8. There is insufficient antecedent basis for these limitations in the claim.
Claims 8-12 and 14 are rejected as indefinite due to dependency upon rejected claim 7.
Further regarding claim 8, the claim recites “…a flat portion that is parallel to the base and coupled to a point of the vertical portion that is distal from the base, the flat portion.” The phrase “the flat portion” at the end of the above-quoted phrase is unclear. It is unclear how “the flat portion” recited here is intended to limit the claim. For the purposes of this examination, “the flat portion” will not be read as further limiting the claim as it appears to be unintentionally included in the text of the claim.  
Regarding claim 13, the claim recites “an air passageway” in line 4 and “an air passageway” in line 8. It is unclear if these are meant to refer to the same or different air passageways. For the purposes of this examination, this will be read as referring to a single air passageway.
Claims 15-18 are rejected as indefinite due to dependency upon rejected claim 13.
Claim 14 recites the limitation “the base,” and “the interior air passageway wall” in lines 3 and 6-7. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, this claim will be interpreted as best can be interpreted by examiner and is explained in the rejection below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valentini (US 2013/0029571).
Regarding claim 1, Valentini discloses a vacuum shroud attachment comprising an exterior air passageway wall (formed by element 7); an interior air passageway wall (formed by element 2) located beneath the exterior air passageway wall (fig 2) such that an air passageway is formed between the exterior air passageway wall and the interior air passageway wall (space between walls), the interior air passageway wall comprising (see annotated figure below); a first vertical portion extending away from a base towards the exterior air passage wall (extending upward); an arched hook-shaped portion (hooks onto element 71) coupled to a first end of the vertical portion and extending toward the base (extends vertically); an air passageway (see annotated figure below) configured to exist between the interior air passageway wall and exterior air passageway wall configured to be in fluid communication between a plurality of air intake openings (elements 20, 21 31) and a plurality of air exit openings (3) dispersed along the base; a plurality of vertical air passageway walls (78; fig 3) extending from the base to the exterior air passageway wall configured to divide the air 
Regarding claim 2, Valentini further discloses the exterior air passageway wall further comprises (see annotated figured below): a vertical portion extending away from the base; an arched portion (rounded corner, unlabeled) coupled to a point distal from the base of the vertical portion and extending from a first end of the vertical portion to a horizontal section (connects vertical portion and horizontal section) coupled to a second end of the arched portion on an opposing side of the vacuum shroud attachment; the horizontal section extending from the second end of the arched section (see 112b rejection above; as best understood, the arched portion of Valentini couples the ends of vertical and horizontal portions).
Regarding claims 3-6, Valentini further discloses the vacuum shroud attachment is configured to detachably couple to a vacuum shroud (element 9; fig 2); the plurality of vertical air passageway walls (fig 3; elements 78) is coupled to a plurality of teeth (72); wherein the plurality of teeth is configured to maintain a structure that narrows the air intake openings (the teeth occupied within the air intake openings reduces the opening’s size; fig 2, fig 3); wherein the vacuum shroud attachment is comprised of at least one of a nylon, plastic, metal, rubber, Styrofoam, wood, ceramic, stone, wax, paper, glass, ice ([0018]). 
Regarding claim 7, Valentini discloses a vacuum shroud attachment comprising an exterior air passageway wall (formed by element 7); an air passageway configured to exist beneath the exterior air passageway wall (see annotated figure below), and a plurality of vertical air passageway walls (78; fig 3) extending from a base to the exterior air passageway 
Regarding claim 8, Valentini further discloses the exterior air passageway wall further comprises (see annotated figure below): a vertical portion extending away from the base; a flat portion that is parallel to the base and coupled to a point of the vertical portion that is distal from the base (at unlabeled corner); a terminal portion affixed at a section of the flat portion most distal to an area it coupled to the vertical portion (see annotated figure below). 
Regarding claims 9-12, Valentini further discloses the vacuum shroud attachment is configured to detachably couple to a vacuum shroud (element 9; fig 2); the plurality of vertical air passageway walls (fig 3; elements 78) is coupled to a plurality of teeth (72); wherein the plurality of teeth is configured to maintain a structure that narrows the air intake openings (the teeth occupied within the air intake openings reduces the opening’s size; fig 2, fig 3); wherein the vacuum shroud attachment is comprised of at least one of a nylon, plastic, metal, rubber, Styrofoam, wood, ceramic, stone, wax, paper, glass, ice ([0018]).
Regarding claim 14, Valentini further discloses the exterior air passageway wall further comprises (see annotated figure below): a vertical portion extending away from a base; a quarter circular portion (rounded corner at top of vertical portion) that starts parallel to the base (horizontal at portion coupled to horizontal section) and coupled to a point of the vertical portion that is distal from the base, the quarter circular portion bending around towards the base and around the interior air passageway wall; a terminal portion coupled at a section of the quarter circular portion most distal to an area it coupled to the vertical portion (see annotated figure below).
Regarding claim 13, Valentini discloses a vacuum shroud attachment comprising an exterior air passageway wall (formed by element 7); an interior air passageway wall (formed by element 2) located beneath the exterior air passageway wall (fig 2) such that an air passageway is formed between the exterior air passageway wall and the interior air passageway wall (space between walls), the interior air passageway wall comprising (see annotated figure below); a first vertical portion extending away from a base towards the exterior air passage wall (extending upward); an air passageway (see annotated figure below) configured to exist between the interior air passageway wall and exterior air passageway wall configured to be in fluid communication between a plurality of air intake openings (elements 20, 21 31) and a plurality of air exit openings (3) dispersed along the base; a plurality of vertical air passageway walls (78; fig 3) extending from the base to the exterior air passageway wall configured to divide the air passageway into a plurality of air passageway which are in fluid communication from the air intake openings to the air exit openings (shown in fig 3).
Regarding claims 15-18, Valentini further discloses the vacuum shroud attachment is configured to detachably couple to a vacuum shroud (element 9; fig 2); the plurality of vertical air passageway walls (fig 3; elements 78) is coupled to a plurality of teeth (72); wherein the plurality of teeth is configured to maintain a structure that narrows the air intake openings (the teeth occupied within the air intake openings reduces the opening’s size; fig 2, fig 3); wherein the vacuum shroud attachment is comprised of at least one of a nylon, plastic, metal, rubber, Styrofoam, wood, ceramic, stone, wax, paper, glass, ice ([0018]).

    PNG
    media_image1.png
    425
    722
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar vacuum shroud attachments are cited, including those with air passageways similar to those claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        




/MICHAEL D JENNINGS/             Primary Examiner, Art Unit 3723